Citation Nr: 0207305	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  93-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a cervical spine 
disorder.

Entitlement to service connection for left-sided 
costochondritis.

Entitlement to a higher rating for instability of the left 
knee disability, initially assigned a 20 percent evaluation, 
effective from November 1989.

Entitlement to a higher rating for tinea pedis of the right 
foot, initially assigned a 10 percent evaluation, effective 
from November 1989.

Entitlement to a higher rating for hemorrhoids, initially 
assigned a noncompensable evaluation, effective from November 
1989.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1984 to February 
1987.

This appeal came to the Board of Veterans' Appeals (Board) 
from August 1991 and later RO decisions that denied service 
connection for a lumbosacral strain, a cervical spine 
condition, and left-sided costochondritis; granted service 
connection for instability of the left knee due to a rupture 
of the anterior cruciate ligament (ACL) and injury of both 
collateral ligaments, and assigned a 20 percent evaluation, 
effective from November 1989; granted service connection for 
tinea pedis of the right foot and assigned a 10 percent 
evaluation, effective from November 1989; and granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation, effective from November 1989.  In June 1995 and 
January 1999, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  Service connection is currently in effect for rupture of 
the ACL of the left knee, rated 20 percent; tinea pedis of 
the right foot, rated 10 percent; and hemorrhoids, assigned a 
noncompensable evaluation.  The combined rating for the 
service-connected disabilities is 30 percent.

2.  The low back condition in service was acute and 
transitory, resolved without residual disability, and the 
current low back condition is unrelated to an incident of 
service or to a service-connected disability.

3.  A cervical spine condition was not present in service or 
for several years later, and is unrelated to an incident of 
service or to a service-connected disability.

4.  Costochondritis in service was acute and transitory, and 
resolved without residual disability.

5.  The left knee condition has been manifested primarily by 
occasional slight instability, occasional slight 
noncompensable limitation of flexion, atrophy of the medialis 
obliquus muscle, patellofemoral complaints, painful motion, 
X-ray findings of narrowing of the patellofemoral joint 
space, and occasional effusion since November 1989; 
instability, limitation of motion, cartilage dislocation with 
periods of locking, pain, and effusion that have produced 
more than moderate functional impairment at any time from 
November 1989 are not found.

6.  The tinea pedis of the right foot has been manifested 
primarily by occasional macerated patches in the interdigital 
spaces and complaints of occasional itching from November 
1989; constant exudation or itching, extensive lesions, 
ulceration, extensive exfoliation or crusting or marked 
disfigurement have not been demonstrated at any time since 
November 1989.

7.  The hemorrhoid condition has been manifested primarily by 
occasional tags since November 1989; hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences or persistent 
bleeding and with secondary anemia or with fissures due to 
hemorrhoids are not demonstrated at any time from November 
1989.




CONCLUSIONS OF LAW

1.  A chronic lumbosacral spine disorder was not incurred in 
or aggravated by active service; nor may arthritis of the 
lumbosacral spine be presumed to have been incurred in active 
service; nor is a chronic lumbosacral spine disorder 
proximately due to or the result of or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001).

2.  A chronic cervical spine condition was not incurred in or 
aggravated by active service; nor may arthritis of the 
cervical spine be presumed to have been incurred in active 
service; nor is a chronic cervical spine condition 
proximately due to or the result of or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001).

3.  Left-sided costochondritis was not incurred in or 
aggravated by active service; nor is left-sided 
costochondritis proximately due to or the result of or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (2001).

4.  The criteria for a rating in excess of 20 percent for 
instability of the left knee with patellofemoral syndrome and 
atrophy of the vastus medialis obliquus muscle at any time 
from November 1989 are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Codes 5003, 5257, 5258, 5260, 5261, 4.73, Code 5314, 
effective prior to and as of July 3, 1997.

5.  The criteria for a rating in excess of 10 percent for 
tinea pedis of the right foot at any time from November 1989 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Code 7806 (2001).

6.  The criteria for a compensable rating for hemorrhoids at 
any time from November 1989 are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the disabilities being 
considered in his appeal.  He and his representative have 
been provided with a statement of the case (SOC) and 
supplemental SOCs that discuss the pertinent evidence, and 
the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  There is no identified evidence 
needed to fairly adjudicate the veteran's claims that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  In a 
written argument dated in June 2002, the representative 
asserts that examinations of some of the veteran's conditions 
and/or opinions obtained are inadequate, but the Board finds 
that the reports of the veteran's examinations provide the 
necessary information to review the appeal.  The Board also 
finds that the medical opinions obtained are based on review 
of the medical evidence in this case and supported by that 
evidence.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Entitlement to Service Connection for a Low Back Disorder

Service medical records (SMRs) show that the veteran was seen 
in October 1986 for complaints of back pain for 3 days.  He 
reportedly developed the back pain after wrestling.  There 
was some tenderness.  He had full range of motion with some 
difficulty.  The assessment was possible strain.  He was 
advised to take aspirin and to treat the back condition with 
hot moist soaks.  In December 1986, he was seen for 
complaints of low back pain.  He had full range of motion of 
the back.  Pain was greatest in the left lumbar region.  The 
assessment was left lumbar musculoskeletal strain.  He was 
prescribed Motrin, excused from physical training for 3 days, 
and advised to return to the clinic in 3 days for follow-up.  
At his medical examination in January 1987 for separation 
from service, his spine and other musculoskeletal system was 
normal.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1987 to 
2001.  The more salient medical reports related to the 
conditions being considered in this appeal are discussed in 
the appropriate sections of this decision.

An undated private medical report received in 1992 shows that 
the veteran saw a chiropractor in December 1988.  The 
chiropractor noted that the veteran was treated for a severe 
low back, mid back, and neck condition due to an injury in 
Korea.

On VA orthopedic examination in March 1990 the veteran 
reported having had an injury to his back during basic 
training.  He complained of pain in the lower lumbar area 
with no radiculopathy.  Neurological deficits were not found.  
X-ray examination of the lumbar spine was reportedly normal.  
The assessment was recurrent lumbosacral strains.

On VA medical examination in November 1995 the veteran gave a 
history of a back injury in Korea in 1986.  He reported that 
his low back condition had continued to bother him since 
then.  He complained of chronic pain in the low back.  There 
was no spasm noted in the lumbar paravertebral muscles.  X-
rays of the lumbosacral spine showed no abnormalities.  The 
assessment was acute strain of the lumbosacral spine.  The 
examiner opined that the veteran presented a picture of an 
individual who reacted strongly to any kind of external 
trauma, and in effect, stiffened up.  The examiner noted that 
the veteran either did not want or had not been able to get 
sufficient physical therapy to limber up the irritated and 
inflamed areas.

On VA medical examination in February 2001 the examiner 
reviewed claims folder.  The veteran reported back pain that 
was more or less constant, and he described pain from the 
lower lumbosacral region into the upper lumbosacral region, 
but he denied any radicular type symptoms and he stated that 
he had not sought evaluation from a medical doctor or 
physician in several years.  He walked with a normal gait.  
X-rays of the lumbosacral spine showed no abnormalities.  The 
impression was low back pain.  The examiner opined that the 
low back condition was not due to injuries sustained while in 
service because the report of his medical examination for 
separation from service revealed that his back condition in 
service had resolved.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Where 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of active service, it shall 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
When aggravation of a non-service-connected disability is 
proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

The SMRs show that the veteran was treated for low back 
strain and that he had no low back problems at separation 
from service.  A report from a chiropractor shows that the 
veteran was treated for severe low back pain in December 1988 
reportedly due to an injury in Korea.  VA reports of the 
veteran's examinations in the 1990's and 2001 show that he 
has a history of recurring low back strains and low back 
pain.  The February 2001 VA examiner opined that the current 
low back condition is not related to an injury in service 
because it symptoms inservice had resolved prior to service 
discharge. 

After consideration of all the evidence, the Board finds that 
the evidence reveals the veteran's low back condition in 
service was acute and transitory, resolved with treatment, 
and is unrelated to his current low back condition.  The 
report of the chiropractor who saw the veteran in 1988 and 
reported that the veteran had severe low back pain related to 
an injury in Korea is not sufficient to link the veteran's 
back condition to an injury in service because the 
chiropractor noted only a history as reported by the veteran.  
While the evidence indicates that the veteran has had 
recurring back problems since service, the February 2001 VA 
medical examiner reviewed the evidence and opined that the 
current back problems were unrelated to injury in service.  
There is no competent evidence of record to refute that 
opinion.  The veteran's lay statements linking his current 
back condition to his back condition in service is not 
competent evidence because the record does not show that he 
had the training, education or experience to make medical 
diagnoses, opinions or statements.  66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the evidence does not link the veteran's 
current low back condition to an incident of service or to a 
service-connected disability.  Nor does the evidence show 
that the veteran has arthritis of the lumbosacral spine to a 
compensable degree within the first post service year.  
Likewise, the evidence does not show that a service-connected 
disorder impacted in any was on the current low back 
disorder.  

II.  Entitlement to Service Connection for a Cervical Spine 
Condition

SMRs do not show that the veteran was seen for problems with 
his cervical spine.  The service separation examination in 
January 1987 was negative for any disorder of the cervical 
spine.

An undated private medical report received in 1992 shows that 
the veteran saw a chiropractor in December 1988.  The 
chiropractor noted that the veteran was treated for a severe 
low back, mid back, and neck condition due to an injury in 
Korea.

Private medical reports of the veteran's treatment in 1989 
reveal that he was seen for pain in the area of the cervical 
spine.  The assessment was torticollis.

The report of the veteran's VA orthopedic examination in 
March 1990 notes his complaints of back pain.  A disorder of 
the cervical spine was not found.

On a November 1995 VA medical examination the veteran gave a 
history of an injury in Korea in 1986 with resulting strain 
of the cervical spine.  He reported that his neck had 
continued to bother him since then.  X-rays of the cervical 
spine were negative.  The diagnosis was acute cervical 
strain.  The examiner opined that the veteran presented a 
picture of an individual who reacted strongly to any kind of 
external trauma, and in effect, stiffens up.  The examiner 
noted that the veteran either did not want or had not been 
able to get sufficient physical therapy to limber up the 
irritated and inflamed areas.

On VA medical examination in February 2001 the veteran's 
complained of neck pain in the right lateral cervical region.  
There was no palpable spasm in the cervical region.  An MRI 
(magnetic resonance imaging) scan of the cervical spine 
reportedly performed in September 2000 was within normal 
limits considering age related mild degenerative changes at 
multiple levels.  The impression was neck pain.  The examiner 
opined that the veteran's cervical spine condition was not 
related to injury sustained in service.

The SMRs do not show the presence of a cervical spine 
condition and the post-service medical records do not 
demonstrate the presence of a cervical spine disorder until 
many years after service.  A report from a chiropractor notes 
that the veteran was seen for neck pain in December 1988, but 
a cervical spine disorder was not found on VA medical 
examination in March 1990.  The first evidence of arthritis 
is in 2000 because the February 2001 VA examiner noted that a 
MRI scan in 2000 showed arthritis of the cervical spine.  
That examiner, who reviewed the evidence in the veteran's 
claims folder, opined that the veteran's cervical spine 
disorder was not related to an injury in service.

In view of the above, the Board finds that the evidence does 
not show the presence of a cervical spine condition in 
service or for many years later, and does not link the 
veteran's current cervical spine condition to an incident of 
service or to a service-connected disability.  Likewise, the 
evidence does not show that a service-connected disorder 
impacted in any way on the current disorder of the cervical 
spine.

III.  Entitlement to Service Connection for Left-Sided 
Costochondritis

SMRs reveal that the veteran was seen in May 1985 for 
complaints of left-sided chest pain.  Breath sounds were 
decreased on the left and pressure to the mid-sternum and 
lateral portion of the chest caused pain.  The impression was 
costochondritis, rule out pathology.  A chest X-ray was 
negative.  Costochondritis was not found on the examination 
for separation from service.

On VA medical examination in February 1990 the veteran gave a 
history of injury to cartilages of the left anterior chest 
wall in 1985 in training.  He reported that he continued to 
have pain on deep breaths or coughing.  There was slight 
tenderness of the left anterior chest wall, parasternally.  
The diagnosis was injury probably to costosternal joints, by 
history, mild symptomatic.

On a November 1995 VA medical examination the veteran gave a 
history of pain in the left ribs since around 1985.  He 
reported treating this condition with rest and Motrin.  He 
complained of pain in the chest, particularly on the left 
side, anteriorly, in the costochondral cartilage.  There was 
considerable pain on palpation of the left costochondral 
cartilage from the area of the 3rd through the 6th, and on the 
right side to a lesser extent.  X-rays of the sternum and 
costochondral cartilages were unremarkable.  The assessment 
was residuals of costochondritis of the ribs.  The examiner 
saw a picture of an individual whose body just simply reacted 
strongly to any kind of external trauma, and in effect, 
stiffens up.  The examiner noted that the veteran either did 
not want or had not been able to get sufficient physical 
therapy to limber up the irritated and inflamed areas.

On VA medical examination in May 2001 the veteran gave a 
history of pain along the left sternocostal margin since the 
mid-1980's due to lifting weights.  He reported occasional 
discomfort with heavy lifting or when he tried to lie on his 
left side.  He initially indicated with his hand that the 
discomfort was at the margin at the sternocostal 
articulations while in service, but he now localized his 
symptoms to the region of the 7th rib in the anterior 
axillary line, clearly a different site than the site of the 
sternocostal symptoms.  There was no evidence of 
costochondritis to palpation or with deep respirations.  He 
was tender to touch over the 7th rib region in the anterior 
axillary line.  There was no evidence of crepitation in that 
area.  The impressions were history of left-sided 
costochondritis and lateral left chest wall pain.  The 
examiner opined that there was no evidence of continued 
symptomatology consistent with costochondritis involving the 
left sternocostal region, that the veteran's current symptoms 
did not reflect sternocostal symptoms, and that the current 
symptoms were not likely related to service.  

The SMRs reveal that the veteran was seen for left-sided 
chest pain and that costochondritis was suspected.  That 
condition, however, was not found on examination for 
separation from service.  The post-service medical records 
reveal that he had problems with his costosternal joints on 
VA examinations in 1990 and 1995, but on VA examination in 
May 2001, costochondritis was noted only by history.  That 
examiner opined that there was no evidence of costochondritis 
and that the veteran's complaints of lateral left chest wall 
pain were unrelated to costochondritis or incident of 
service.

After consideration of all the evidence, the Board finds that 
it shows the veteran's left-sided costochondritis in service 
was acute and transitory, resolved without residual 
disability, and is unrelated to his current left chest wall 
pain or to a service-connected disability.  The preponderance 
of the evidence is against the claim for service connection 
for left-sided costochondritis, and the claim is denied.


IV.  Entitlement to a Higher Rating for a Left Knee Disorder, 
Initially Assigned a 20 Percent Evaluation, Effective from 
November 1989

A private medical report shows that the veteran was examined 
for left knee problems in October 1989.  He gave a history of 
injuries in service and that he had frequent episodes of 
flare-ups with pain and swelling that made it hard for him to 
work as a security guard.  He reported no locking.  He 
reported occasional give way, but his complaints were mostly 
pain and swelling, and that walking long distances or 
climbing stairs increased the symptoms.  There was moderate 
to marked joint effusion with a ballotable kneecap.  There 
was some crepitus to patellofemoral motion.  There was no 
ligamentous instability.  There was some generalized 
tenderness to palpation about the knee joint line both 
medially and laterally.  He had full extension of the left 
knee.  Flexion was limited due to effusion.  There was no 
instability.  X-rays reportedly showed no osseous lesions.  
The impression was chronic synovitis from knee strain in the 
knee joint.  He was advised to avoid squatting and deep knee 
bending, limit stress to the knee, rotation, and periods of 
long standing.

VA medical reports of the veteran's treatment from 1987 to 
1990 show that he was seen for various complaints related to 
his left knee.  A report of his treatment in December 1989 
notes his complaints of recurring pain and swelling of the 
left knee.  He reported no popping or locking.  It was noted 
that he had recurring effusion that had been drained.  On 
evaluation, there was left knee effusion.  Range of motion 
was from zero to 100 degrees.  There was tenderness in the 
left knee area.  There was no instability.  X-rays were 
reportedly negative.  The assessment was recurrent effusion 
of the left knee.

On VA examination in February 1990 there was swelling of the 
left knee joint line.  The diagnosis was chronic left knee 
pain.

On VA orthopedic examination in March 1990 the veteran 
complained of left knee give way and swelling.  Clinically, 
there was no evidence of swelling of the left knee.  There 
was 5 millimeters of medial and lateral toggle and a 2+ 
Lachman's sign consistent with multi-ligament injuries of the 
knee.  Range of motion was from zero to 140 degrees with a 
good deal of functional overlay on the veteran's part, and no 
palpable tenderness or McMurray's sign present.  An X-ray of 
the left knee was negative.  The impression was recurrent 
injuries to the left knee with injuries to the medial 
collateral, lateral collateral, and ACL resulting in an 
unstable knee.

The veteran underwent VA arthroscopy and biopsy of the left 
knee on April 18, 1990.  Generalized synovitis was found 
without evidence of pathology of the intra-articular menisci 
or ligamentous structures of the knee.  The diagnosis was 
synovitis of the left knee.

On VA medical examination in May 1992 the veteran complained 
of occasional swelling, popping, snapping, and give way of 
the left knee.  There was marked quadriceps atrophy on the 
left as compared to the right, measuring 1.5 centimeters at a 
level 10 centimeters above the superior pole of the patella.  
There was no swelling or erythema of the knee.  There was no 
evidence of effusion.  Range of motion was from zero to 135 
degrees.  There was no evidence of ligamentous laxity on 
varus valgus stress.  There was no evidence of instability.  
He also complained of pain throughout the testing process 
across the front of the knee at the level of the inferior 
pole of the patella.  Muscle strength of the knee was 5/5 
throughout.  Patellar grind test produced no crepitus, but he 
complained of pain.  X-ray examination of the knee was 
reportedly within normal limits.  The impression was left 
knee chronic pain syndrome, probable chondromalacia patella.  
The examiner opined that the veteran's condition was 
moderately symptomatic and should improve with therapy and 
strengthening.

A VA report of the veteran's outpatient treatment in 
September 1992 reveals that a patellar compression test of 
the left knee was positive.  There was no instability of the 
left knee.  The impression was chronic left knee 
pain/chondromalacia.

A VA report shows that the veteran's left knee was evaluated 
in August 1993.  There was no laxity.  There was no effusion.  
There was full extension and flexion.  There was some 
crepitus.  The impression was patello tibial tenderness.

On VA examination in November 1995 the veteran reported 
having intermittent swelling of the left knee in the area, 
just below the patella.  He also complained of pain in the 
anterior portion of the knee, inferior to the patella.  He 
had a positive Lachman's test and presented signs of a 
moderate laxity of the left ACL.  X-rays of the left knee 
were negative for bony pathology.  The diagnosis was rupture 
of the left ACL.

On VA examination in May 1998 the veteran complained of pain 
and occasional giving way of the left knee.  Range of motion 
was from zero to 135 degrees.  He did not have a positive 
Lachman's test and he did not have a positive anterior drawer 
test.  There was no effusion, but there was significant 
crepitation of the patellofemoral joint.  He was tender in 
the medial facet of the patella as well as the inferior pole 
of the patella.  There was no medial or lateral instability.  
There was significant VMO (vastus medialis oblique) atrophy.  
X-rays of the left knee showed no fractures, dislocations or 
subluxations, and the joint spaces were well maintained.  The 
impression was chondromalacia of the left knee that was 
moderately symptomatic and he appeared to have some mild 
tracking problems as he had significant atrophy of the VMO 
muscle and it appeared he would benefit from physical therapy 
to stress muscle strengthening of the VMO muscle groups as 
well as his hamstrings to help get the knee function back 
into more of a normal tracking situation.  

On VA medical examination in February 2001 the veteran had 
tenderness to palpation along the medial patellofemoral 
articulation, and along the inferior pole of the patella.  No 
significant crepitation was noted and no joint line pain was 
noted.  There was no evidence of instability on anterior or 
posterior drawer, and anterior Lachman's, and there was no 
varus or valgus instability.  There was bilateral vastus 
medialis obliquus atrophy and tight hamstrings noted 
bilaterally.  The impression was chondromalacia patella, 
left, mild.  The examiner opined that the left knee 
patellofemoral complaints were as least as likely as not 
related to injuries in service and he found no evidence of 
ACL insufficiency.  The examiner noted that vastus medialis 
obliquus atrophy was commonly a finding associated with 
patellofemoral syndrome but not necessarily causally related.  
The examiner noted that the left knee joint did not exhibit 
weakened movement, excess fatigability or incoordination.  
The range of motion of the left knee was within normal limits 
as compared to the right knee.  The examiner found no 
evidence of severe painful motion or weakness of the left 
knee.  The examiner opined that the patellofemoral discomfort 
was mild to moderate.

A VA report shows that X-rays of the veteran's left knee were 
taken in May 2001.  The X-rays revealed narrowing of the 
lateral patellofemoral joint space. 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of a joint 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 
4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods based on the facts found or a 
"staged rating".  Fenderson v. West, 12 Vet. App. 119 
(1999).

Arthroscopy of the veteran's left knee in 1990 revealed the 
presence of synovitis, which is rated analogously to 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5020.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  Dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

A review of the veteran's medical history reveals that he has 
had crepitus with patellofemoral motion, however, not too 
significant since separation from service, and the February 
2001 VA examiner opined that the veteran's left 
chondromalacia patella was causally related to injury in 
service and that the vastus medial obliquus atrophy found was 
probably related to the left chondromalacia patella.  While 
this latter opinion is not clear, the evidence is essentially 
in equipoise on the question as to whether or not the medial 
obliquus atrophy of the left leg is related to the left 
chondromalacia patella.  Hence, the matter is decided in 
favor of the veteran with application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107.

A 10 percent rating is warranted for slight injury to Muscle 
Group XIV.  A 10 percent evaluation is warranted for moderate 
injury to Muscle Group XIV (anterior thigh group).  A 
30 percent evaluation requires moderately severe injury.  
38 C.F.R. § 4.73, Code 5314.  

The regulations for the evaluation of muscle injuries were 
revised, effective July 3, 1997.  62 Federal Register 30235-
30240 (June 3, 1997).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPEC 3-2000.  In this case, there is no significant 
change in the criteria regarding the evaluation of the 
veteran's muscle injury.

A review of the evidence shows that the veteran underwent 
arthroscopy of the left knee in 1990, but the evidence does 
not demonstrate the presence of any related symptomatic 
scars.  Under the circumstances, a separate compensable 
evaluation for such a scar is not warranted.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.

In addition to the not too significant patellofemoral 
crepitus noted above, the evidence reveals that the veteran's 
left knee condition has been manifested primarily by 
occasional pain and swelling or effusion.  Some of the 
evidence, such as the VA examination in November 1995, 
indicates the presence of instability and a rupture of the 
ACL, but the evidence as a whole does not indicate that the 
veteran has instability of the left knee to support the 
assignment of a rating in excess of 10 percent under Code 
5257 at any time from November 1989.  Nor does the evidence 
show frequent episodes of "locking," pain and effusion into 
the joint to support the assignment of a 20 percent 
evaluation for the left knee condition under Code 5258 at any 
time from November 1989.

Some of the evidence indicates that the veteran has slight 
noncompensable limitation of flexion of the left knee.  The 
evidence does not show the presence of any limitation of 
extension.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board must consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  Here, the evidence does not indicate 
the presence of any compensable limitation of motion of the 
knee, and the February 2001 VA examiner noted that the left 
knee joint did not exhibit weakened movement, excess 
fatigability or incoordination, and there was no evidence of 
severe painful motion or weakness of the left knee.  

After consideration of all the evidence, the Board finds that 
the left knee condition has been manifested primarily by 
occasional slight instability, occasional slight 
noncompensable limitation of flexion, atrophy of the vastus 
medialis obliquus muscle, patellofemoral complaints, painful 
motion, X-ray findings of narrowing of the patellofemoral 
joint space, and occasional effusion since November 1989.  
The evidence does not show instability, limitation of motion, 
cartilage dislocation with periods of locking, pain, and 
effusion that have produced more than slight functional 
impairment at any time from November 1989.

In light of the above, the Board finds that the evidence 
supports the assignment of one 10 percent evaluation for the 
left knee condition from November 1989 under diagnostic code 
5257 based on the occasional slight instability of the left 
knee.  The VA General Counsel held in VAOPGCPREC 23-98 after 
reiterating its holding in VAOPGCPREC 23-97 that pain as a 
factor must be considered in the evaluation of a joint 
disability and that the provisions of 38 C.F.R. § 4.59 are 
for consideration.  Those provisions provide, as noted above, 
for the assignment of the minimum compensable rating for a 
joint disability manifested by pain.  Under the 
circumstances, the Board finds that the evidence supports the 
assignment of another 10 percent rating from November 1989 
for the left knee condition under diagnostic code 5260 with 
consideration of the provisions of 38 C.F.R. § 4.59 and the 
holding of the VA General Counsel in the above opinions.  The 
evidence does not support the assignment of other separate or 
higher ratings, that is a "stage rating" for the left knee 
condition at any time from November 1989.  Fenderson, 12 Vet. 
App. 119.

The Board notes that the veteran has atrophy of the vastus 
medialis obliquus muscle, but the evidence does not that this 
condition produces any functional impairment of the left 
lower extremity that has not been considered in the 
evaluation of the left knee condition above.  Hence, the 
Board finds that a separate evaluation for the atrophy of the 
vastus medialis obliquus muscle under diagnostic code 5314 is 
not warranted at any time from November 1989.  38 C.F.R. 
§ 4.14.

The Board finds that the evidence supports the assignment of 
2 separate 10 percent ratings for the left knee condition 
from November 1989 as noted above, and that the preponderance 
of the evidence is against the claim for any one rating in 
excess of 10 percent for the left knee condition or a 
combined rating in excess of 20 percent at any time from 
November 1989.  Hence, the claim for a rating in excess of 
20 percent for the left knee disorder at any time from 
November 1989 is denied.

V.  Entitlement to a Higher Rating for Tinea Pedis of the 
Right Foot, Initially Evaluated as 10 Percent Disabling, 
Effective from November 1989

On VA examination in February 1990 the veteran gave a history 
of a fungal infection of his feet since 1985.  There was 
marked tinea of the right great toe.  The diagnosis was tinea 
pedis, intermittently symptomatic.  

A VA report of the veteran's outpatient treatment in December 
1992 notes his complaints of chronic foot erythema with 
episodes of itching.  There was some scaling of the first and 
second toes of the right foot.  The assessment was 
dyshidrosis or tinea.

A VA report of the veteran's outpatient treatment in February 
1993 notes that he was seen for a foot rash.  A fungal 
culture was reportedly negative for fungus.  There was 
minimal scaling on the foot.  The assessment was resolving 
tinea pedis.

On VA skin examination in November 1995 the veteran 
complained of a maceration and irritation between his 4th and 
5th lateral toes since 1985, and involving only the right 
foot.  He reported recently using over-the-counter 
medication.  There was white and erythematous maceration and 
exudation in the 4th right toe inter-web space.  The 
impression was mixed toe web infection.  The examiner noted 
that this was a common foot infection in the general 
population that primarily had a fungal component and that 
there were excellent medications for treatment of the 
condition.

On VA skin examination in June 1996 there was maceration in 
the right lateral interdigital spaces of 2 toes.  There was 
no scale noted.  The impression was tinea pedis versus 
erythrasma versus pseudomonas.  The latter 2 bacterial 
infections were less likely given the negative Wood's lamp 
examination.

On VA skin examination in February 2001 the veteran 
complained of a rash in between his toes since the 1980's and 
that the breakdown between his toes was constant and foul-
smelling.  There were white, macerated patches, some with 
fissures, of the interdigital web spaces 3 and 4, 
bilaterally.  Woods light examination showed florescents of a 
coral pink color.  The assessment was erythrasma or tinea 
pedis.

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area will be 
assigned a zero percent rating.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Code 7806.

The veteran's tinea pedis of the right foot has been 
manifested primarily by occasional macerated patches in the 
interdigital spaces and complaints of occasional itching from 
November 1989.  The evidence does not show the presence of 
constant exudation or itching, extensive lesions, ulceration, 
extensive exfoliation or crusting or marked disfigurement at 
any time since November 1989 in order to support the 
assignment of the next higher rating of 30 percent for the 
tinea pedis of the right foot under Code 7806 at any time 
from then or a "staged rating".  Fenderson, 12 Vet. App. 
119.

VI.  Entitlement to a Higher Rating for Hemorrhoids, 
Initially Assigned a Zero Percent Evaluation, Effective from 
November 1989

On VA examination in February 1990 hemorrhoids were not 
found.

On VA examination in May 1992 the veteran gave a history of 
bleeding and pain of the rectum dating back to 1987.  He 
complained of uncomfortableness at times and that he had to 
sit to his side and deal with burning on an every-day basis.  
Hemorrhoids were not found.  The diagnosis was hemorrhoids, 
symptomatic, per history, mild.

On VA medical examination in November 1995 the veteran had no 
subjective complaints that suggested anemia.  He complained 
of pain and bleeding on defecation, a persistent anal burning 
sensation, and frequent pruritus.  There was a skin tag in 
the anus.  There was no evidence of external hemorrhoids.  
The anulus sphincter was hypertonic.  The digital examination 
was very painful.  There was some dry blood in the area.  No 
fissures were visualized, but the examiner noted that he 
could not examine the area well due to the pain and the 
hypertonicity of the sphincter.  The veteran complained of 
frequent bleeding episodes of defecation that stained the 
toilet water.  There was no soiling, no incontinence, and no 
diarrhea.  There was tenesmus.  There were no signs of 
dehydration or malnutrition.  There were no symptoms of 
anemia.  There was no fecal leakage and frequency daily at 
the time of defecation.  The diagnoses were anal fissure, 
anal pruritus, and possible internal hemorrhoids.  

On VA medical examination in June 1996 the veteran refused a 
rectal examination.  He complained of loose, watery diarrhea 
without mucous or bleeding for the past three days.  He also 
related recently having had dark, black stool.   The 
impressions were diarrhea of uncertain etiology, and 
gastroesophageal reflux disease.  Inflammatory bowel disease 
was to be ruled out.  

On VA examination in March 2001 the veteran reported having 
had a hemorrhoidectomy in January 2001 for a prolapsed grade 
4 hemorrhoid.  He reported that since the surgery there had 
been some symptom improvement but he still had a little bit 
of discomfort and some blood on the tissue paper at times.  
There was a scar consistent with hemorrhoidectomy.  There 
were no external hemorrhoids.  Digital examination revealed 
increased sphincter tone.  There was some pain with the 
digital examination, but no hemorrhoids were palpable.  The 
examiner could not appreciate any anal fissure, but noted 
that the veteran seemed to be tender in the midline 
posteriorly.  There was no sentinel tag.  There was no blood 
in the stool on examination.  The diagnosis was history of 
hemorrhoids, status post successful hemorrhoidectomy.

A noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. 
§ 4.114, Code 7336.

The veteran's past complaints and his hemorrhoidectomy in 
2001 are indicative of occasional hemorrhoids.  The evidence 
also reveals that his hemorrhoid condition has been 
manifested by intermittent hemorrhoids since November 1989.  
The evidence, however, does not show the presence of 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences 
or persistent bleeding and with secondary anemia or with 
fissures.  An anal fissure was found on VA examination in 
November 1995 but there is no evidence of anemia and while 
the veteran has related having bleeding, this was not 
clinically confirmed on most of the VA examinations.  He is 
not otherwise shown to have frequent recurrences of 
hemorrhoids.  

The preponderance of the evidence is against the claim for a 
compensable rating for hemorrhoids at any time from November 
1989, and the claim is denied.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to service-connected disability.  38 C.F.R. 
§ 3.321(b) (2001).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating.  It is not shown by objective evidence 
that service-connected disability has required frequent 
hospitalization, markedly interfered with employment or 
otherwise presents an unusual or exceptional disability 
picture.  The Board finds no prejudice to the veteran in the 
RO's not having referred the case for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Brannon v. West, 12 Vet. App. 32, 35 (1998); and Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

The preponderance of the evidence is against the claims 
considered in this appeal.  Hence, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for a low back disorder is denied.

Service connection for a cervical spine condition is denied.

Service connection for left-sided costochondritis is denied.

A rating in excess of 20 percent for instability of the left 
knee at any time form November 1989 is denied.

A rating in excess of 10 percent for tinea pedis of the right 
foot at any time from November 1989 is denied.

A compensable rating for hemorrhoids at any time from 
November 1989 is denied.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

